EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Ulbrich on 6/1/2021.

The application has been amended as follows: 
TO THE CLAIMS:
Amend claim 1 as follows:
1. (Currently Amended) A solar generator, comprising: 
a base; 
a rotary plate provided to the base such that the rotary plate can rotate with respect to the base; 
a cover disposed atop the rotary plate; 
a solar panel disposed atop the cover such that the solar panel is angled with respect to a horizontal plane; 
a motor provided to the rotary plate such that the motor can engage the base to enable rotation of the rotary plate with respect to the base; and 
a photosensor coupled to the rotary plate such that the photosensor rotates with the rotary plate, the photosensor comprising: 
photosensor base portion; 
a T-shaped wall portion extending upward from the photosensor base portion in a vertical plane such that the T-shaped wall portion forms an oblique angle with respect to the solar panel; 
a first light sensor disposed adjacent to a stem of the T-shaped wall portion on a first side thereof; and 
a second light sensor disposed adjacent to the stem of the T-shaped wall portion on a second side thereof that is opposite the first side.

Amend claim 21 as follows:

21. (Currently Amended) A solar generator, comprising: 
a base; 
a rotary plate provided to the base such that the rotary plate can rotate with respect to the base; 
a solar panel coupled to the rotary plate such that the solar panel rotates as the rotary 4Application No. 16/565,377plate rotates, wherein the solar panel forms [[an]] a fixed oblique angle with respect to an axis of rotation of the rotary plate; 
a motor provided to the rotary plate such that the motor can engage the base to enable rotation of the rotary plate with respect to the base; and 
a photosensor coupled to the rotary plate such that the photosensor rotates with the rotary plate, wherein the photosensor comprises a T-shaped wall portion extending vertically upward from the rotary plate such that the T-shaped wall portion
In claim 24 line 1, replace “claim 23” with --claim 21--.

Amend claim 29 as follows:
29. (Currently Amended)The solar generator of claim 1, further comprising a photosensor cover disposed over the photosensor base portion to enclose the T-shaped wall portion, the first light sensor and the second light sensor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, discloses, suggests or renders obvious a solar generator comprising a photosensor comprising a T-shaped wall portion extending upward from the photosensor base portion in a vertical plane such that the T-shaped wall portion forms an oblique angle with respect to the solar panel, or a solar generator wherein the solar panel forms a fixed oblique angle with respect to an axis of rotation of the rotary plate; and comprising a photosensor coupled to the rotary plate such that the photosensor rotates with the rotary plate, wherein the photosensor comprises a T-shaped wall portion extending vertically upward from the rotary plate such that the T-shaped wall portion is aligned parallel to the axis of rotation of the rotary plate, or a solar generator comprising: a photosensor disposed atop the rotary plate such that the photosensor rotates with the rotary plate, wherein the photosensor comprises a T-shaped wall portion extending vertically upward from the rotary plate such that the T- shaped wall defines an oblique angle with respect to the solar panel in combination with the other claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726